UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :   Chapter 11
                                                           :
JEFFREY L. LIDDLE,                                         :   Case No. 19-10747 (SHL)
                                                           :
                           Debtor                          :   (Jointly Administered with Case No. 19-
---------------------------------------------------------- x   12346)


         ORDER GRANTING APPLICATIONS FOR ALLOWANCE OF INTERIM
             COMPENSATION AND REIMBURSEMENT OF EXPENSES

        Upon consideration of Applications for Allowance of Interim Compensation and

Reimbursement of Expenses (the “Applications”) for professional services rendered and

expenses incurred during the period commencing April 1, 2019 through October 31, 2019; and a

hearing having been held before this court to consider the Application(s) on December 19, 2019;

and notice having been given pursuant to Federal Rules of Bankruptcy Procedure 2002(a)(6) and

(c)(2); and due consideration having been given to any responses thereto; and sufficient cause

having been shown therefor, it is hereby;

        ORDERED that the Applications are granted to the extent set forth in the attached

Schedule.




 Dated: December 30, 2019                                  /s/ Sean H. Lane
        New York, New York
                                                           HONORABLE SEAN H. LANE
                                                           UNITED STATES BANKRUPTCY JUDGE
                                                                             Schedule A

Case No: 19-10747 (Jointly Administered with Case No. 19-12346)
Case Name: In re Jeffrey Lew Liddle

                                                         CURRENT (FIRST) INTERIM FEE PERIOD
                                                                  April 1 – October 31

                                                                                                                                                       (9)
                           (2)                                                        (5)              (6)
                                                (3)                                                                                   (8)           Expenses
                          Date/                                                   Fees to be        Holdback             (7)
        (1)                                Interim Fees            (4)                                                              Interim        to be Paid
                        Document                                                   Paid for         Amounts          Total Fees
      Applicant                            Requested on       Fees Allowed                                                         Expenses            for
                        Number of                                                Current Fee         for Fee         to be Paid
                                            Application                                                                            Requested        Current
                        Application                                                 Period           Periods
                                                                                                                                                   Fee Period


    Foley Hoag,
    LLP
                      12/05/19
                                           $561,953.40        $441,882.401      $441,882.40       $110,470.60      $441,882.40    $10,539.41      $9,785.422
    Attorneys for
                      Docket No. 254
    Jeffrey Lew
    Liddle


Dated: 12/30/2019                                        Initials: SHL USBJ




1
 In response to informal objections that the U.S. Trustee raised, Foley Hoag has agreed to reduce its fees by $9,600.40. This amount also reflects a 20%
holdback that is not allowed at this time.
2
    In response to informal objections that the U.S. Trustee raised, Foley Hoag has agreed to reduce its expenses by $753.99.
                           (2)                                                     (5)                                                          (9)
                                                (3)                                              (6)                            (8)
                          Date/                                                 Fees to be                       (7)                        Expenses to
       (1)                                 Interim Fees            (4)                        Holdback                        Interim
                        Document                                                 Paid for                    Total Fees                     be Paid for
     Applicant                             Requested on       Fees Allowed                   Amounts for                     Expenses
                        Number of                                              Current Fee                   to be Paid                     Current Fee
                                            Application                                      Fee Periods                     Requested
                        Application                                               Period                                                      Period


EisnerAmper
LLP
                     12/05/19
                                          $147,485.50         $117,988.401     $4,636.002    $29,497.10     $4,636.00        $324.74        $03
Accountant for
                     Docket No. 255
Jeffrey Lew
Liddle



Torys LLP
                     11/08/19
Attorneys for                             $135,783.60         $108,626.884     $108.626.08   $27,156.72     $108,626.08      $1,282.81      $1,282.81
Jeffrey Lew          Docket No. 228
Liddle




    Dated: 12/30/2019                                     Initials: SHL USBJ


1
    This amount reflects a 20% holdback that is not allowed at this time.
2
  The Debtor previously paid EisnerAmper $113,352.40 of fees requested pursuant to EisnerAmper’s April, May, June, July, August, and September fee
statements.
3
  The Debtor previously paid EisnerAmper $324.74 of expenses requested pursuant to EisnerAmper’s April, May, June, July, August, and September fee
statements.
4
    This amount reflects a 20% holdback that is not allowed at this time.
